Citation Nr: 1520616	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-40 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for arthritis of the hands and feet.

2.  Whether new and material evidence has been received to reopen a claim of service connection for epididymitis.

3.  Whether new and material evidence has been received to reopen a claim of service connection for Eustachian tube dysfunction.

4.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

5.  Entitlement to service connection for anxiety.

6.  Entitlement to service connection for depression.

7.  Entitlement to a rating in excess of 10 percent for sinusitis.

8.  Entitlement to a rating in excess of 10 percent for burns of the hands, chest and back.

9.  Entitlement to an initial compensable rating for headaches.

10.  Entitlement to an effective date earlier than December 30, 1999, for the award of a 40 percent rating for degenerative joint disease of the cervical spine.

11.  Entitlement to an effective date earlier than July 22, 2005, for the award of a total disability rating for a cognitive disorder, to include whether there was clear and unmistakable error (CUE) in an October 2007 rating decision.

12.  Entitlement to an effective date earlier than July 22, 2005, for the award of special monthly compensation (SMC) based on housebound criteria.

13.  Entitlement to SMC based on aid and attendance.


REPRESENTATION

Appellant represented by:	Michael J. Malone, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to December 1974, from May 1979 to February 1992, and from March 1992 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005, October 2007, August 2008, and December 2009 rating decisions of the VA Regional Office (RO) in Detroit, Michigan.  

The case was remanded by the Board in January 2012 to issue proper notice for the petitions to reopen and the burn rating claim; to obtain Social Security Administration (SSA) and VA treatment records, including an October 2009 examination; to issue a statement of the case (SOC) for the headaches rating claim; and to afford him VA examinations for his psychiatric, sinus, and burn claims.  Except for not providing proper notice for the petitions to reopen, review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regards to the sinusitis and burn rating claims, in a July 2013 statement, the Veteran's representative indicated that the Veteran did not wish to contest the ratings for those disabilities.  Nevertheless, the RO continued to readjudicate those issues in a July 2014 supplemental statement of the case and the Veteran's representative has since submitted arguments with regards to those claims.  Consequently, the Board concludes that those issues remain on appeal.  

The Veteran's representative had requested a hearing before a Veterans Law Judge without the Veteran present.  As 38 C.F.R. § 3.103(c)(2) provides that hearings are not normally scheduled for the sole purpose of receiving argument from a representative, the Veteran's representative was informed by the Board that such hearing would not be allowed.  In lieu of such hearing, the representative submitted additional written arguments in March 2015; he specifically waived the right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The petitions to reopen, initial compensable rating for headaches, and the issues of earlier effective dates for the grants of a total disability rating for cognitive disorder and SMC based on housebound being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A chronic anxiety disorder was not present during the Veteran's service and a currently diagnosed psychiatric disorder did not develop as a result of any incident during service.

2.  Chronic depression was not present during the Veteran's service and a currently diagnosed psychiatric disorder did not develop as a result of any incident during service.

3.  The sinusitis has not resulted in three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, or chronic osteomyelitis following radical surgery.

4.  The burn scars of hands, chest and back are not deep, painful, or unstable, and do not cause limited motion or limitation of function of the affected parts.  

5.  The Veteran's current claim for an increased rating for degenerative joint disease of the cervical spine was received on December 30, 1999.

6.  The evidence of record does not demonstrate that it was factually ascertainable that an increase in disability occurred in the one year prior to the December 30, 1999, claim so that the Veteran became entitled to a 40 percent disability rating for his degenerative joint disease of the cervical spine.

7.  The Veteran is service connected for a cognitive disorder, degenerative joint disease of the cervical spine, seborrheic dermatitis and acne rosacea, chronic gastritis, bilateral Morton's neuroma, chronic sinusitis, burns to hands, chest and back, temporomandibular joint (TMJ) syndrome, hemorrhoids, dystrophic left thumb nail, and headaches; his service-connected disabilities  render him so helpless as to require the regular aid and attendance of another person to protect himself from the hazards and dangers incident to the daily environment.


CONCLUSIONS OF LAW

1.  Anxiety was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  Depression was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria for a rating in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.97 Diagnostic Code (DC) 6510 (2014).

4.  The criteria for a rating in excess of 10 percent for burn scars of hands, chest and back have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118 Diagnostic Code (DC) 7802 (2008).

5.  The criteria for an effective date earlier than December 30, 1999, for the award of a 40 percent rating for degenerative joint disease of the cervical spine have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).

6.  The criteria for SMC based on aid and attendance have been met.  38 C.F.R. §§ 1114(s) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.350, 3.352 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Regarding the issue of entitlement to SMC based on aid and attendance, the Board is granting this issue; no further discussion of VA's duties to notify and assist is necessary.  

The Veteran was notified in letters dated in February 2005, March 2006, December 2006, and June 2009 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection and that to show entitlement to an increased evaluation for his service-connected disabilities, the evidence must show that the disabilities have gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  All of the letters except for the February 2005 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, SSA records, and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in July 2008 and May 2013.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder; the extraschedular opinions are sufficient in that they were well supported based on consideration of the evidence of record.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  


II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's April 1971 enlistment examination revealed a normal psychiatric system.  In his report of medical history, he denied symptoms such as frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort.  A July 1982 examination again revealed a clinically normal psychiatric system.  Records in July 1988 and August 1988 show that the Veteran had anxiety.  The diagnosis in August 1988 was probable adjustment disorder while an October 1998 record revealed that his anxiety seemed less overall.  A May 1989 record shows that the Veteran was taking medication for anxiety.  An October 1991 discharge examination revealed a clinically normal psychiatric system.  In his report of medical history, he answered yes to symptoms of frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  

A record dated in January 1992 shows that the Veteran had situational stress.  A June 1992 treatment record shows that the Veteran was seen for complaints of memory problems; he was diagnosed with rule out memory impairment due to organic versus emotional factors.  The Veteran underwent a neuropsychological evaluation in July 1992.  The Veteran was reported to appear to be experiencing a blend of anxiety and depression, which was likely due to his current life circumstances.  He was diagnosed with rule out major depression and rule out adjustment disorder with mixed emotional features.  

Records in July 1992 and August 1992 show psychiatric treatment.  The Veteran was diagnosed with adjustment disorder with mixed emotional features, resolving as well as resolving depression.  A July 1993 report of medical history shows that the Veteran answered yes to symptoms of frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  Chronic anxiety diagnosed in July 1988 was noted as well as mental health clinic treatment to present with medication.  It was reported that the problem peaked in 1989-90.  The chronic anxiety was opined to have no complications and no sequelae.  An August 1993 neuropsychological evaluation shows that the Veteran reported a dramatic improvement in his mood and decrease in his anxiety and depression.  He attributed much of his emotional improvement to the transfer of his supervisor.  The Veteran was diagnosed with rule out organic mental disorder.    

The Veteran was afforded a VA examination in November 1993.  He reported that his chief complaint was selective memory loss.  Following examination, he was diagnosed with alcohol dependence in remission and rule out dementia in addition to a personality disorder.  

A fee-based neuropsychological evaluation was done in November 1996.  After testing, it was opined that there was no convincing evidence of depression or anxiety, but that the Veteran might be coping with psychological stresses by suppressing them.

At a November 1996 VA examination, the Veteran reported no major psychiatric disturbances since last examination.  He denied any major depressive symptoms; in particular, he had had no major disturbances in his mood.  He reported having some anxiety, but that was not pervasive and usually self-limited; he related that to some stresses at work.  He was diagnosed with alcohol abuse.  

A neuropsychological assessment was done in September 2000.  This assessment again shows that there was no convincing evidence of depression or anxiety, but that the Veteran might be coping with psychological stresses by suppressing those reactions.  An October 2000 supplement to the September 2000 assessment shows that the Veteran was diagnosed with schizotypal personality disorder.  

The Veteran was afforded a VA examination in January 2001.  He reported that in terms of depression, he was depressed "sometimes," especially considering the current issues of compensation.  He also reported being sad that his son did not wish to spend much time with him in the recent holiday.  Following examination, the Veteran was diagnosed with cognitive disorder, not otherwise specified.  

At a May 2007 VA examination, it was noted that the Veteran had some mental health counseling in service around the time of his divorce.  The Veteran reported taking medication for anxiety attacks and nervousness.  After a thorough examination, the Veteran was diagnosed with cognitive disorder, not otherwise specified (NOS).

The Veteran was seen by R.K., M.D. in September 2008 and October 2008 for psychiatric evaluations.  He reported a closed head injury in 1979.  The Veteran reported that he did not identify with depression at any point and dealt with things quite well.  He denied any major mood issues through college years and through his service years.  He reported never being hospitalized psychiatrically and never being in counseling.  The Veteran noted he was on a "mild antidepressant" after his grandfather died, but did not feel any benefit from it.  The Veteran was diagnosed with bipolar disorder, NOS; adjustment disorder, depressive; and rule out behavioral disorder secondary to head injury.  No opinion regarding the etiology of the bipolar and adjustment disorders was provided.  

A February 2009 letter from W.B., M.D. shows that it was his opinion that the Veteran had psychiatric sequelae from a traumatic brain injury; no specific diagnosis was reported.  

The Veteran was afforded a VA examination in June 2009.  He was diagnosed with bipolar disorder, NOS; no opinion regarding the etiology was provided.  

At a VA examination in May 2013, the Veteran was diagnosed with bipolar disorder, NOS.  The Veteran denied being in psychiatric treatment at present and reported being on medication in the past that helped with anxiety.  He reported being anxious and depressed for the last ten to 12 years.  The examiner reported that he Veteran was vague and evasive in providing psychiatric history and that he answered most questions by stating he did not remember or it was in his records.  The examiner noted that in reviewing the Veteran's claims file and VA electronic treatment records since 1996, the Veteran had not had any regular psychiatric follow-up at any VA Medical Center (VAMC) since.  The examiner noted that the Veteran had been diagnosed with multiple Axis I and II diagnoses, including bipolar disorder, rule out schizoaffective disorder, rule out major depressive disorder, alcohol dependence, and adjustment disorder with depressed mood.  The examiner also noted that the Veteran had been diagnosed with a cognitive disorder, NOS as well as schizotypal and narcissistic personality disorders.  The examiner opined that based on the current psychiatric presentation, they would continue the Axis I diagnosis of bipolar disorder, NOS. 

The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that after reviewing the claims file and VA electronic records since 1996, the Veteran had not had any regular psychiatric follow-up at VA since.  The examiner noted that based on a separation examination done in 1993, the Veteran reported having chronic anxiety since 1988.  The examiner observed that on review of the STRs, the Veteran was having marital problems and legal problems following divorce from his wife in 1986 and was seeing someone from the mental health clinic.  The examiner noted that the Veteran was on an antidepressant for one year following his divorce.  The examiner concluded that based on review of the claims file and the medical records, his bipolar disorder was less likely than not secondary to his stressful experiences related to divorce from his wife.  

In a July 2013 statement, the Veteran's representative argued that the evidence supported a finding that the Veteran's currently diagnosed psychiatric disorders began during his military service, to include being due to an in-service head injury.  He disputed the findings of the May 2013 examiner.

Based on a review of the evidence, the Board concludes that service connection for anxiety and depression, or any other psychiatric disorder, is not warranted.  Although the evidence shows that the Veteran currently has diagnoses of psychiatric disorders, it does not show that they are related to his military service.  

While the Veteran's STRs show psychiatric treatment as well as diagnoses of different disorders, the evidence fails to show that any currently diagnosed disorder is the same as those diagnosed in service.  In other words, the evidence fails to show that the in-service diagnoses resulted in any currently diagnosed chronic psychiatric disorder.  In this case, although the July 1993 report of medical history shows that the Veteran reported chronic anxiety diagnosed in July 1988, it was opined to have no complications and no sequelae.  Furthermore, the August 1993 neuropsychological evaluation only showed a diagnosis of rule out organic mental disorder.  Additionally, VA examinations in 1993, 1996, 2001, and 2007 all failed to show diagnoses of anxiety, depression, or bipolar disorder.  The only diagnosis shown in any of those examinations, a cognitive disorder, has already been service-connected.  The fact that the evidence fails to show a diagnosis of a chronic psychiatric disorder other than the already service-connected cognitive disorder until 2008 weighs against a finding that any currently diagnosed psychiatric disorder is related to the Veteran's in-service treatment and diagnoses.  In this case, in light of several examinations following the in-service diagnoses and treatment not showing anxiety and depression, the Board is unable to conclude that the onset of any post-service anxiety and depression began in service. 

The Board's finding is supported by the opinion of the May 2013 VA examiner.  As the examiner's opinion was formed after reviewing the evidence, examining and interviewing the Veteran, and is supported by a well-reasoned rationale, the Board accords it great probative value.  The opinion is also uncontradicted.  No medical professional has provided any opinion indicating that a psychiatric disorder other than the cognitive disorder is related to the Veteran's military service.  There are no medical records establishing that any currently diagnosed psychiatric disorder is related to the Veteran's military service.  As discussed above, although the February 2009 letter from Dr. W.B. shows that the Veteran had psychiatric sequelae from a traumatic brain injury, the specific psychiatric diagnosis resulting from that was not identified.  Consequently, this letter does not support a finding that any currently diagnosed psychiatric disorder other than the service-connected cognitive disorder is related to the Veteran's military service.  Dr. R.K.'s 2008 records show that the Veteran's rule out behavior disorder was secondary to head injury; no such opinion regarding the bipolar disorder and adjustment disorder was provided.  There is no medical evidence of record establishing that anxiety, depression, bipolar disorder, or any other psychiatric disorder is the result of any reported head injury.

The overall evidence of record as discussed above weighs against a finding of anxiety and depression, or any other psychiatric disorder other than the service-connected cognitive disorder, being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between anxiety and depression and his active duty, service connection for anxiety and depression is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, at 435 (2011), as to the specific issue in this case, the etiology of anxiety and depression falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between anxiety and depression and the Veteran's active duty, service connection for anxiety and depression is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for anxiety and depression.  As the preponderance of the evidence is against these issues, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for anxiety and depression are denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2014).  

	B.  Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  

		1.  Sinusitis

The Veteran's sinusitis is rated as 10 percent disabling under 38 C.F.R. § 4.97, DC 6510, which evaluates impairment from chronic sinusitis, pansinusitis.  

Under the General Rating Formula for Sinusitis (DCs 6510 through 6514), a 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, DC 6510 (2014).

A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.

A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

A Note following the rating criteria defines an incapacitating episode of sinusitis as one that requires bed rest and treatment by a physician.  Id.

The Veteran was afforded a VA examination in July 2008.  He reported having greater than six episodes of sinus pain per year lasting for one to two days.  He had no current sinus symptoms.  There was no evidence of sinus disease; nasal obstruction; nasal polyps; permanent hypertrophy or turbinates from bacterial rhinitis; rhinoscleroma; tissue loss, scarring or deformity of the nose; or Wegener's granulomatosis or granulomatous.  The Veteran had septal deviation that was not due to trauma.  He was diagnosed with non-allergic rhinitis, deviated septum, and sinusitis by history.  The examiner noted that the Veteran was not very clear about his sinus condition; it did not appear that he had had any incapacitating episodes for many years.  

At a VA examination in May 2013, the Veteran was diagnosed with chronic sinusitis.  He denied having any current sinus pain and using medication once a day.  The Veteran's only reported symptom was that his nose got blocked off and on, which was better with medication.  He had not had any non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  He had radical (open sinus) endoscopic surgery in 2010.  No chronic osteomyelitis followed the surgery.  

The Veteran's treatment records do not show three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, or chronic osteomyelitis following his radical surgery.

Based on a review of the evidence, the Board concludes that a rating in excess of 10 percent is not warranted at any time during this appeal.  The VA examinations as well as the Veteran's treatment records fail to show that he has had three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment or six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Indeed, the Veteran has not contended such.  Although greater than six episodes of sinus pain were reported in 2008, sinusitis characterized by headaches and purulent discharge or crusting in addition to pain were not reported.  Therefore, the Board finds that the criteria for the next higher 30 percent rating have not been met.

The Board acknowledges the Veteran's report of surgery in 2010; however, he denied having chronic osteomyelitis following the surgery.  Although his surgery records are not of record, the Veteran is competent and credible to report his surgery and whether he has had chronic osteomyelitis.  As such, a remand to obtain these records is not necessary.  Consequently, a 50 percent rating is not warranted despite the Veteran's radical surgery.  

The Board has also considered whether a higher rating is available other diagnostic criteria.  Although he was diagnosed with a deviated septum and allergic rhinitis in 2008, his service-connected disability is only sinusitis.  As the Veteran's actual symptoms are specifically contemplated by DC 6510, the Board concludes that a rating in excess of 10 percent under other diagnostic codes under 38 C.F.R. § 4.97 is not warranted.  
For these reasons, the Board finds that the criteria for a rating in excess of 10 percent for sinusitis have not been met. 

		2.  Burns of the Hands, Chest and Back

The Veteran's burns of the hands, chest and back are rated as 10 percent disabling under 38 C.F.R. § 4.118, DC 7802.  Amendments were made to the rating criteria for skin, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  As the Veteran's claim was pending before October 23, 2008, and no request was made for consideration under the revised criteria, the Board has considered the rating criteria in effect prior to October 23, 2008.  Id.; see also 38 C.F.R. § 4.118 (2008).

DC 7802 prior to October 23, 2008, evaluated impairment from burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  The only rating available of 10 percent is warranted for an area or areas of 144 square inches (929 sq. cm.) or greater.

The Veteran was afforded a VA examination in May 2013.  He was diagnosed with left forearm well healed scar and well healed superficial scar of the right and left upper arm.  The Veteran did not have any scars or disfigurement of the head, face, or neck.  No visible scar of the chest, back or hands was noted and upper bilateral shoulder thickening of the skin was noted.  The scars were not painful or unstable, with frequent loss of covering of skin over the scar.  The upper right shoulder thickening had deep partial thickness and the upper left shoulder thickening had less than deep partial thickness.  The right upper extremity scar measured 12 by 34 centimeters and was superficial and non-linear.  The left upper extremity had a linear scar that measured five centimeters and a superficial non-linear scar that measured eight by four centimeters.  The approximate total area of the right upper extremity was 204 square centimeters and of the left upper extremity was 32 square centimeters.  The Veteran's scars did not impact his ability to work.  

The Veteran's treatment records do not show any treatment for his scars.

Based on a review of the evidence, the Board concludes that a rating in excess of 10 percent for burn scars of the chest, hands and back is not warranted at any time during this appeal.  As noted above, the only rating available under DC 7802 is 10 percent.  Therefore, the Board has looked to other diagnostic codes used to rate scars to see if a higher or separate rating is available.  As DC 7800 evaluates disfigurement of the head, face, or neck, which has not been shown, it is inapplicable.  The examination and treatment records do not show that the Veteran's scars are deep (associated with underlying soft tissue damage) or cause limited motion, rendering DC 7801 also inapplicable.  DC 7803 does not apply as the Veteran's scars are not unstable, where, for any reason, there is frequent loss of covering of skin over the scar.  The scars were not painful on examination, so a rating under DC 7804 is not warranted.  Lastly, no limitation of function of the affect parts have been shown, so DC 7805 is likewise inapplicable.  The evidence fails to show that a higher or separate rating under other diagnostic codes used to rate scars is warranted.  38 C.F.R. § 4.118, DCs 7800, 7801, 7803, 7804, 7805 (2008).

For these reasons, the Board finds that the criteria for a rating in excess of 10 percent for burns of the hands, chest and back have not been met. 

		3.  Extraschedular Consideration

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's sinusitis and scar symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disabilities.  The evidence does not show that the Veteran's sinusitis and scar disabilities have resulted in interference with employment or activities of daily life which would warrant increased ratings for these disabilities.

While Veteran is in receipt of a 100 percent disability rating for his cognitive disorder, the Court has held that the award of a 100 percent disability rating does not render moot the claim of entitlement to a total disability rating based on individual unemployability (TDIU).  See Bradley v. Peake, 22 Vet. App. 280 (2008).   However, in this case, as the Veteran has not contended, nor does the evidence show, that these disabilities render him unemployable, the issue of to a TDIU based on these disabilities has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

	C.  Earlier Effective Date

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2014).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Under 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  Id.; see also 38 U.S.C.A. § 5110(a),(b)(2); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper at 126.  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).
Harper, 10 Vet. App at 126.  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

Here, the RO assigned an effective date of December 30, 1999, the date of an increased rating  claim.  Based on a review of the evidence, the Board concludes that an effective date earlier than December 30, 1999, is not warranted.

Service connection for a cervical spine disability was first granted in an April 1994 rating decision; the Veteran appealed the initial noncompensable rating.  A Board decision in December 1997 granted an initial 20 percent rating for the Veteran's cervical spine disability.  In January 1998, the Veteran filed a motion to reconsider the Board's decision as to one of the service connection issues denied in December 1997, but not for the initial rating assigned to his cervical spine disability.  In June 1999, a CUE motion was filed for the denial of a service connection issue in the December 1997 Board decision.  No CUE was alleged regarding the initial rating assigned to the Veteran's cervical spine disability.  The evidence does not show, nor does the Veteran contend, that he appealed the initial disability rating to the Court.  As such, the Board's December 1997 decision assigning a 20 percent rating, but no higher, is final.  In light of the Board's December 1997 decision being final, entitlement to an earlier effective date for the 40 percent rating for degenerative joint disease of the cervical spine is not warranted on this basis.  

A claim for an increase was received by the RO on December 30, 1999.  The evidence does not show that an informal or formal claim for an increase not finally decided in a BVA decision was filed prior to December 30, 1999.  A review of the claims file fails to show that any claim was received between the December 1997 Board decision adjudicating the initial rating claim and the December 30, 1999, claim.  As no claim was filed prior to December 30, 1999, an earlier effective date based on an earlier claim is not warranted.

As the December 1997 Board decision is final and as no claim was received prior to December 30, 1999, the Board will consider whether an effective date earlier than December 30, 1999, can be granted based on medical evidence of record within the one year period prior to that claim showing that the 40 percent rating was warranted.  In this case, the pertinent evidence fails to show that the Veteran's cervical spine disability warranted a rating of 40 percent prior to December 30, 1999.  

The Veteran's treatment records from December 30, 1998, until the date of the claim in 1999 fail to show he met the criteria for a 40 percent rating under the applicable diagnostic codes.  The current 40 percent rating was assigned under 38 C.F.R. § 4.71a, DC 5003-5240.  DC 5003 evaluates impairment from degenerative arthritis, while DC 5240 evaluates impairment from ankylosing spondylitis.  

Pursuant to DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2014). 
During the pendency of the Veteran's appeal, the regulations pertaining to evaluation of disabilities of the spine were amended.  See 67 Fed. Reg. 54345 -54349 (Aug. 22, 2002) (effective September 23, 2002); See 68 Fed. Reg. 51454 -51456 (Aug. 27, 2003) (effective September 26, 2003).  The changes made effective September 23, 2002, involve only changes to the rating of intervertebral disc syndrome (IVDS), evaluating this disability based on the occurrence of incapacitating episodes.  

The second change, effective September 26, 2003, renumbered all of the spine diagnostic codes, and provides for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2014).  Because old and new criteria were effective during the period of consideration for this case, the Board must determine whether the revised version is more favorable to the Veteran in determining whether the criteria for a 40 percent rating prior to December 30, 1999, have been met.  See VAOPGCPREC 7-2003.  In this case, the RO assigned the 40 percent rating under the new rating criteria.  
Under the old criteria pertaining to the cervical spine, a 40 percent rating is only warranted for unfavorable ankylosis.  38 C.F.R. § 4.71a, DC 5287 (2003).  

Pursuant to the new rating criteria, the General Rating Formula, a 40 percent evaluation is for application when there is unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, DC 5240 (2014).  

Treatment records from December 30, 1998, to December 30, 1999, showed complaints of pain, but do not indicate that he had unfavorable ankylosis or limitation of motion approximating ankylosis.  

In an April 2003 decision, the Board denied the Veteran's December 1999 claim for an increased rating.  The Veteran appealed this decision to the Court, and in July 2004, the Court granted a July 2004 Joint Motion for Remand (JMR), which vacated the April 2003 Board decision.  

The Board remanded the issue in December 2004.  Following the Board's remand directives, in the May 2005 rating decision on appeal, the RO granted a 40 percent rating and assigned an effective date of December 30, 1999, the date the Veteran's claim was received.

In this case, the Veteran's treatment records from December 30, 1998, through December 30, 1999, fail to show that he met the criteria for a 40 percent rating.  The evidence does not show that the Veteran had unfavorable ankylosis or limitation of motion approximating unfavorable ankylosis.  The Veteran's treatment records in the one year prior to December 30, 1999, fail to show symptomatology warranting a 40 percent rating for the reasons set forth above.  Therefore, an earlier effective date based on evidence showing that an increase in disability had occurred prior to the date of the claim is not warranted.

While the Board recognizes the Veteran's belief that the effective date for the award of a 40 percent rating for degenerative joint disease of the cervical spine should be earlier than December 30, 1999, the governing legal authority is clear and specific, and VA is bound by it.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an effective date earlier than December 30, 1999, for the award of a 40 percent rating for degenerative joint disease of the cervical spine is denied.  See 38 U.S.C.A §5107.

	D.  SMC based on Aid and Attendance

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2014).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352(a) (2014).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that at least one factor listed in § 3.352(a) must be present for a grant of special monthly pension based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The evidence of record does not show that the Veteran's service-connected disabilities have caused the anatomical loss or loss of use of both feet or one hand and one foot, and he is not blind in both eyes.  Consequently, the Veteran can only establish entitlement to SMC under 38 U.S.C.A. § 1114(l) by showing his service-connected disabilities cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria of 38 C.F.R. § 3.352(a) set forth above.

An October 2006 statement from the Veteran's former landlord shows that the Veteran was physically unable to clean his home causing it to become a health and safety issue due to insect infestations.  He reported that the Veteran was unable to turn doorknobs or cook for himself.

A May 2009 independent living assessment shows that the Veteran was self-dependent for intelligence/cognitive skills, daily living, and harmonious living.  He had limited physical endurance and strength with physical impairments.  Respiratory function, sensory abilities, and perceptual/motor coordination were okay.  Safety issues in the home/kitchen were noted.  

The Veteran was afforded a VA examination in October 2009.  He was not permanently bedridden or hospitalized and could travel beyond current domicile.  The Veteran reported living alone in a home that he owned.  In discussing the ability of the Veteran to protect himself from daily hazards/dangers, the examiner noted that the Veteran had dizziness once or more per day and severe short-term memory loss.  His imbalance affected his ability to ambulate weekly, once or more.  The Veteran's chronic neck and shoulder pain affected his ability to protect himself from the daily environment.  The Veteran could perform all functions of self-care skills.  He needed no aid for ambulation and was unrestricted in being able to leave his home.  The Veteran's functional impairments were permanent.  His best corrected vision was not 5/200 or worse in both eyes.  He had diffuse cervical paraspinal tenderness and spasm as well as decreased range of motion of his cervical spine with pain in all movements.  Left upper extremity function was normal, but right had mild or moderate impairment.  The Veteran's ability for self-feeding, dressing and undressing, self-bathing, self-grooming, and toileting were all normal.  Function of the lower extremities were normal.  

The examiner commented that from the aid and attendance aspect, the Veteran had food delivered daily as he reported he felt he could not cook; he stated he sometimes got confused and sometimes felt weakness in his right hand.  The examiner noted that the Veteran lived alone in home, did all activities of daily living, drove alone with no restrictions, did home telecommunication, watched television, played video games, occasionally walked and biked alone, and occasionally fished.  The Veteran stated he paid someone to do his billing, although he did not feel that was necessary.  He reported paying someone to do yard work, cleaning, and to deliver food.  The examiner noted that despite the documented history of traumatic brain syndrome and secondary cognitive dysfunction with short-term memory loss and history of chronic neck and shoulder pain, it was verified that he did all of his activities of daily living with no assistance.  The examiner opined that the Veteran would appear to need assistance with financial decisions, and secondary to recurrent short-term memory loss and confusion, he would appear to need assistance to protect himself from the hazards of his daily environment, although he aggressively denied the need for that.  The examiner concluded that the Veteran was likely to need aid and assistance to keep his home hazard free and him from hazards of his home environment and cooking as well as in managing his financial matters as per that examination due to his service-connected medical conditions.  

During a portion of this appeal, the Veteran had been deemed incompetent by VA for purposes of managing his benefits.  However, the Veteran appealed that determination and in a January 2010 rating decision, the RO found him competent.  
In the November 2010 substantive appeal, the Veteran reported a loss of mobility in his arms, which rendered him unable to be able to clean and care for himself.  His representative reported that the Veteran was unable to safely prepare food and could not take of household tasks such as mowing his lawn or shoveling snow.  

A January 2013 letter confirms that the Veteran was receiving Meals on Wheels.  The letter shows that the Veteran reported that he was homebound due to health conditions, which limited his ability to participate at a senior center for meals.  

Based on a review of the evidence, the Board concludes that the criteria for SMC based on aid and attendance have been met.  The October 2009 VA examiner's opinion shows that the Veteran needs aid and assistance to keep his home hazard free and him from hazards of his home environment and cooking due to his service-connected medical conditions.  As this opinion was formed after interviewing and examining the Veteran, as well as reviewing his records, the Board accords it great probative value.  It is also uncontradicted.

In finding that the criteria for SMC based on aid and attendance have been met, the Board acknowledges that the Veteran lives alone and is able to take care of activities of daily living.  However, for the award of SMC based on aid and attendance, it is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  The fact that the Veteran requires meal delivery and has to hire people to take care of cleaning his house shows that while he does not have a constant need for aid and attendance, he does have a regular need.  Furthermore, it is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  In this case, the uncontradicted VA examiner's opinion shows that the Veteran requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  Consequently, due to the Veteran's physical or mental incapacity, as evidenced by his 100 percent disabling rating for his cognitive disorder, in addition to the various physical disabilities that are service-connected, the evidence supports a finding that the Veteran requires regular aid and attendance.  

Based on this evidentiary posture, and in affording the Veteran the benefit-of-the-doubt, the Board concludes that the criteria for SMC based on the need for aid and attendance have been met.  


ORDER

Entitlement to service connection for anxiety is denied.

Entitlement to service connection for depression is denied.

Entitlement to a rating in excess of 10 percent for sinusitis is denied.

Entitlement to a rating in excess of 10 percent for burns of the hands, chest and back is denied.

Entitlement to an effective date earlier than December 30, 1999, for the award of a 40 percent rating for degenerative joint disease of the cervical spine is denied.

Entitlement to SMC based on aid and attendance is granted.


REMAND

Regrettably, a remand is necessary for the issues remaining on appeal.  The Board remanded the petitions to reopen to provide notice in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006) explaining the reasons for the prior denials.  The RO provided the Veteran notice for establishing service connection, but did not provide him Kent complaint notice.  Therefore, a remand is necessary.

Regarding the initial compensable rating for headaches, the Veteran was last afforded an examination in May 2007.  Recent statements suggest that his headaches may have worsened.  As such, a remand for a new examination is necessary.
As for the effective date claims, the Board's January 2012 decision referred the issue of whether there was CUE in the October 2007 rating decision in the assignment of a July 22, 2005, effective date for the grant of a total disability rating for a cognitive disorder to the RO for adjudication.  As the CUE claim has yet to be adjudicated by the RO, it is not before the Board; nevertheless, it is inextricably intertwined with his pending claim of an effective date earlier than July 22, 2005, for the grant of a total disability rating for a cognitive disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, remand is warranted to allow the RO to adjudicate this pending CUE claim.  Since the award of SMC based on housebound criteria was premised on the total disability rating for a cognitive disorder, that earlier effective date claim must also be remanded.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide Kent compliant notice to the Veteran on the issues of whether new and material evidence has been received to reopen his claims for entitlement to service connection for arthritis of the hands and feet, epididymitis Eustachian tube dysfunction, and tinnitus.  The notice should include the reasons for the last final denials of the claims for arthritis of the hands and feet, Eustachian tube dysfunction, and tinnitus in an April 1994 rating decision, and epididymitis in a December 1997 Board decision.

2.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the Ann Arbor and Detroit VAMCs.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected headaches.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected headaches.   The examiner should opine as to whether they consist of characteristic prostrating attacks averaging one in two months over last several months; characteristic prostrating attacks occurring on an average once a month over last several months; or very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.
   
4.  Adjudicate the Veteran's pending claim of CUE in the October 2007 rating decision in the assignment of a July 22, 2005, effective date for the grant of a total disability rating for a cognitive disorder as raised by the representative in December 2009 statements.  The Veteran must be provided notification of this determination, as well as of his appellate rights.  Only if an appeal of this determination is initiated and perfected should the issue of CUE in the October 2007 rating decision be returned to the Board.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


